Citation Nr: 1731219	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-08 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Entitlement to a rating in excess of 10 percent for degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy prior to May 2, 2016 and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, secondary to degenerative disc disease and spondylosis of the thoracolumbar spine.

3.  Entitlement to an initial rating in excess of 20 percent for radiculopathy of the right lower extremity, secondary to degenerative disc disease and spondylosis of the thoracolumbar spine.

4.  Entitlement to a compensable disability rating for bilateral hearing loss. 

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1956 to June 1986. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from February 2010 and April 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In the February 2010 rating decision, the RO, in pertinent part, denied an increase in a noncompensable rating for left ear hearing loss.  In the April 2013 rating decision, the RO denied an increase in a 10 percent rating for degenerative disc disease and spondylosis of the thoracolumbar spine.  The Veteran filed timely notices of disagreement (NOD) in April 2010 and May 2013, and perfected his appeals via submission of VA Form 9 in March 2011 and August 2013.

In June 2014, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for further development.  The Board determined that the Veteran's complaint of bilateral hearing loss at his December 2009 hearing loss examination constituted an informal claim for right ear hearing loss.  The Board referred the claim for right ear hearing loss to the AOJ for development and deferred the claim of left ear hearing loss until its adjudication.  The Board also determined that the evidence of record raised the issue of the Veteran's entitlement to a total rating based on unemployability due to service-connected disabilities, and referred the matter to the AOJ for adjudication.  While the matter was in remand status, in a May 2016 rating decision, the RO granted service connection for right ear hearing loss and assigned the Veteran's now service-connected bilateral hearing loss an initial noncompensable rating, effective December 3, 2009, the date of the VA audiological examination.  

In a June 2016 rating decision, the RO recharacterized the Veteran's degenerative disc disease and spondylosis of the thoracolumbar spine as degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy, and increased the disability rating to 20 percent effective May 2, 2016.  Although a higher disability rating was granted, the issue remains in appellate status, as the maximum schedular rating was not assigned from the effective date of the award of service connection.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

In that decision, the RO granted service connection for radiculopathy of the left lower extremity as secondary to degenerative disc disease and spondylosis of the thoracolumbar spine, at 20 percent disability rating, effective June 24, 2014.  The RO also granted service connection for radiculopathy of the right lower extremity as secondary to degenerative disc disease and spondylosis of the thoracolumbar spine, at 20 percent disability rating, effective May 2, 2016.  In an October 2016 rating decision, the RO denied the Veteran's claim of entitlement to TDIU.

A motion to advance this appeal on the Board's docket has been raised by the Veteran's representative.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900 (c) ("advanced age" is defined as 75 or more years of age).  


FINDINGS OF FACT

1.  Prior to May 2, 2016, degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy was not manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion of the thoracolumbar spine not greater than 120 degrees, muscle spasm or guarding, or incapacitating episodes.

2.  Beginning May 2, 2016 degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy has not been manifested by forward flexion of the thoracolumbar spine to 30 degrees or less, favorable ankylosis of the entire thoracolumbar spine, or incapacitating episodes.

3.  The Veteran's right lower extremity radiculopathy has been manifested by no more than moderate neuralgia of the sciatic nerve.

 4.  The Veteran's left lower extremity radiculopathy has been manifested by no more than moderate neuralgia of the sciatic nerve.

5.  Repeated audiological testing shows that, since the award of service connection, the Veteran has had no more than Level II hearing loss in the right ear and Level III hearing loss in the left ear.

6.  The Veteran's service-connected disabilities do not render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent, prior to May 2, 2016, for degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235, 5243 (2016). 

2.  The criteria for a rating in excess of 20 percent, since May 2, 2016, for degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5235, 5243 (2016). 

3.  The criteria for an initial rating higher than 20 percent for right lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8720 (2016).

4.  The criteria for an initial rating higher than 20 percent for left lower extremity radiculopathy are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.20, 4.21, 4.123, 4.124, 4.124a, Diagnostic Codes (DCs) 8520, 8720 (2016).

5.  The criteria for an initial compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 4.85, 4.86, Diagnostic Code 6100 (2016).

6.  The criteria for a total rating based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Background

A review of the record shows that in an August 1986 rating decision, the RO granted service connection for left ear hearing loss and assigned a noncompensable rating, effective July 1, 1986.  The Veteran was notified of the RO's determination in a September 1986 letter, but he did not appeal within the applicable time period.

On July 31, 2009, the Veteran's claim of service-connection for a back disability, and an increased rating for left ear hearing loss, in pertinent part, was received by VA.  

In a February 2010 rating decision, the RO continued the noncompensable rating for left ear hearing loss, and granted service connection for mild degenerative disc disease and spondylosis, rated as 10 percent disabling, effective July 31, 2009.  The Veteran was notified of the RO's determination in a February 2010 letter.  The Veteran disagreed with the RO's determination regarding left ear hearing loss, and a Statement of the Case was issued in March 2011.  The Veteran perfected a timely appeal in March 2011.   

On November 15, 2012, the Veteran submitted a claim for an increased rating for his service-connected mild degenerative disc disease and spondylosis disability.  In support of the claim, the RO reviewed VA clinical records dated from December 2009 through April 2013.

In connection with his claim, the Veteran was afforded a VA medical examination in January 2013.  The Veteran reported that he did not have any flare-ups.  Forward flexion was 90 degrees or greater, extension 20 degrees, right lateral flexion 25 degrees, left lateral flexion 30 degrees or greater, right lateral rotation 30 degrees or greater, and left lateral rotation 30 degrees or greater, and a combined range of motion of 225 degrees.  The Veteran exhibited pain at 25 degrees on right lateral flexion.  The Veteran had neither localized tenderness, nor additional functional loss or loss of range of motion (ROM) after repetition.  The examination was negative for muscle spasm, guarding, ankylosis, and radiculopathy.  The Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, with no incapacitating episodes over the past 12 months.  The record indicates that the Veteran utilized a cane.  The examiner confirmed the diagnoses of degenerative arthritis of the thoracolumbar spine.  The examiner noted that the Veteran's pain with prolonged walking or standing does impact his ability to work.     

VA medical records for April 2013, June 2013, and October 2013, show no indication of spine tenderness or muscle spasm.  ROM was restricted due to pain in neck, lower back and shoulders.  There was no evidence of any infection or inflammation.  Degrees of ROM were not recorded.  

In October 2013, the Veteran submitted a statement in support of his claim.  The Veteran asserted that he was unable to do any type of work and has limited mobility, due to the pain and deterioration of his back, neck and shoulders.     

In a June 2014 private treatment record, the Veteran reported pain and aching sensations.  The examiner noted that the Veteran had low back pain radiating to the left lower extremity.  The Veteran had no right-sided symptoms.  The examiner noted that the Veteran's range of motion was limited for age and there was tenderness on palpation and percussion.  The examiner opined that the ROM was limited due to guarding, and there was no paravertebral spasm present.  Degrees of ROM were not recorded.  The examiner determined a diagnosis of L4/5 degenerative spondylosis/spinal stenosis and disc disease associated with radiculopathy and neurogenic claudication, and referred the Veteran for surgical intervention.     

In an August 2014 VA medical record, the Veteran reported he underwent neurosurgery of the back with laminectomy and foraminotomy at the level of L4-L5 in July 2014.  The Veteran reported a pain level of 5 on a scale of 10.  There was no indication of spine tenderness.  The examiner noted paraspinal muscle spasm in bilateral lower lumbosacral region, more so on the right than left side.  His ROM was restricted due to pain in lower back, and that there was no evidence of any infection or inflammation.  Degrees of ROM were not recorded.  
  
In an April 2015 VA medical record, the examiner noted that the Veteran had lower back pain, status post laminectomy and foraminotomy at the level of L4-L5.  There was no indication of spine tenderness or muscle spasm.  ROM was restricted due to pain in lower back, and that there was no evidence of any infection or inflammation.  Degrees of ROM were not recorded.  
  
In an October 2015 VA medical record, the examiner noted that there was no indication of spine tenderness or muscle spasm.  His ROM was restricted due to pain in neck and lower back, and that there was no evidence of any infection or inflammation.  Degrees of ROM were not recorded.  

In April 2016, the Veteran submitted an application for TDIU, claiming he is unable to work due to his service-connected back disability.  He indicated that he had completed high school and two years of college.  The Veteran did not provide any information regarding his employment history.  In the remarks section, the Veteran noted that he had retired from the military after 30 years of service.  In May 2016, the Veteran submitted a another TDIU application which again noted his military service but added that he last worked fulltime in July 1986, that his disability affected full-time employment in 1991 and that he became too disabled to work in 2004.  It was also indicated that he did not leave his last job because of his disability.  

The Veteran was afforded a VA medical examination in May 2016.  He reported that his back condition had worsened, and that since the time of his surgery, he still experienced pain in his back and hips, with tingling and numbness in his legs.  The Veteran reported flare-ups of increased pain, and functional loss, which is manifested by difficulty bending, lifting, lying, and getting up from a seated position.  Forward flexion was 60 degrees, extension 20 degrees, right lateral flexion 20 degrees, left lateral flexion 20 degrees, right lateral rotation 20 degrees, and left lateral rotation 20 degrees, and a combined range of motion of 160 degrees.  The Veteran exhibited pain on all ranges of motion.  Localized tenderness resulting in abnormal gait, and mild pain in lower lumbar was noted.  The Veteran had no additional functional loss or range of motion after repetition.  The examination was negative for muscle spasm, guarding, ankylosis and assistive devices.  The examiner indicated that the Veteran had not had any episodes of acute signs and symptoms due to IDVS that required bed rest prescribed by a physician and treatment by a physician in the past 12 months.  

Symptoms of constant and intermittent pain were noted as severe; paresthesia and/or dysesthesias were noted as severe; and numbness was noted as mild.  No other signs or symptoms were noted.  The examiner confirmed the diagnoses of degenerative arthritis of the thoracolumbar spine, and radiculopathy of the left and right lower extremity.  The examiner indicated that the sciatic nerve was involved, and that the severity of radiculopathy was moderate.  The examiner noted that the Veteran's difficulty with bending, lifting, lying, and getting up from a sitting position does impact his ability to work.     

Applicable Law

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran. 38 C.F.R. § 4.3.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran. 38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Where, as here, a claimant appeals the initial rating assigned following an award of service connection, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence 'used to decide whether an [initial] rating on appeal was erroneous . . . .'" Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found. Id.

Where a claimant appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of the claim for increase is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2016).

When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); see DeLuca v. Brown, 8 Vet. App. 202 (1995).

VA's Rating Schedule evaluates disabilities of the spine pursuant to a General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

That formula provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings are assigned:

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees, but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees, but not greater than 40 degrees; or, combined range of motion of the entire thoracolumbar spine greater than 120 degrees, but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees, but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the thoracolumbar spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Several notes to the General Rating Formula for Diseases and Injuries of the Spine provide additional guidance.  Under Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Under Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2016).

In addition to the General Rating Formula for Diseases and Injuries of the Spine, intervertebral disc syndrome may be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016).

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that when intervertebral disc syndrome is productive of incapacitating episodes have a total duration of at least two weeks but less than four weeks during the past 12 months; a 20 percent rating is assigned.  When intervertebral disc syndrome is productive of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past twelve months, a 40 percent rating is assigned.  When incapacitating episodes have a total duration of at least six weeks during the past 12 months, a maximum 60 percent rating is assigned.

Note (1) following 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2016) provides that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

Degenerative Disc Disease and Spondylosis of the Thoracolumbar Spine, status post laminectomy, facetectomy and foraminotomy

The Veteran seeks a higher rating for his service-connected back disability.  He reports that the rating currently assigned does not reflect the severity of his disability.

Applying the facts in this case to the legal criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent prior to May 2, 2016 and in excess of 20 percent thereafter.

As set forth above, the record consistently reflects that the Veteran's thoracolumbar spine disability is manifested by pain and limitation of motion.  As for the period prior to May 2, 2016, the January 2013 VA examination report reveals that his forward flexion was 90 degrees or greater, and the combined range of motion of the thoracolumbar spine was 225 degrees.  The Veteran reported that he did not have any flare ups.  There was no localized tenderness, nor functional loss or loss of ROM after repetition, as well as no muscle spasm or guarding.  Private and VA medical records from 2013 to 2015 are negative for symptoms of muscle spasm, guarding, or ankylosis.  The Veteran had intervertebral disc syndrome (IVDS) of the thoracolumbar spine, with no incapacitating episodes over the past 12 months. Therefore, the Board finds that the Veteran's service-connected thoracolumbar spine disability prior to May 2, 2016 more approximates the criteria for a 10 percent rating.

A preponderance of the evidence shows that even considering pain, and other functional factors, the Veteran's symptoms were not shown to be so disabling prior to May 2, 2016 to actually or effectively result in limitation of flexion to 60 degrees or less or limitation of the combined range of motion of the thoracolumbar spine to 120 degrees or less-the range of motion requirements for the next higher percent rating greater than 10 percent (i.e., 20 percent) for limitation of motion of the thoracolumbar spine under the General Rating Formula.  Moreover, the Veteran did not experience any muscle spasm or guarding and there was no evidence of ankylosis.

As for the period since May 2, 2016, a rating in excess of 20 percent for the thoracolumbar spine disability, however, is not warranted.  The May 2016 VA examination report reveals that his forward flexion was 60 degrees, and the combined range of motion of the thoracolumbar spine was 160 degrees.  The Veteran reported flare ups, increased pain, and functional loss.  There was no additional functional loss or loss of range of motion after repetition.  The Veteran exhibited pain on all ranges of motion.  The examination was negative for muscle spasm, guarding, and ankylosis.  

A preponderance of the evidence shows that even considering pain, flare ups, and other functional factors, the Veteran's symptoms were not shown to be so disabling since May 2, 2016 to actually or effectively result in limitation flexion of the thoracolumbar spine to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine (i.e., 40 percent); under the General Rating Formula. 

Repeated examination has shown that the Veteran's thoracolumbar spine disability is not manifested by unfavorable ankylosis of the entire thoracolumbar spine or any of the symptoms indicative of unfavorable ankylosis.  Ankylosis is defined as "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint," citing Stedman's Medical Dictionary 87 (25th ed. 1990)).  Repeated range of motion findings establishes that the Veteran's thoracolumbar spine is not fixated or immobile and examiners have consistently indicated that no ankylosis is present.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca, but finds that a rating in excess of 20 percent is not warranted under these criteria.  As set forth above, the Veteran does not meet the schedular criteria for a rating in excess of 20 percent.  In addition, he does not exhibit functional loss due to pain or weakness supported by pathology which is consistent with a rating in excess of 20 percent.  

Although the Veteran had been diagnosed as having IVDS of the thoracolumbar spine, there has been no evidence of any physician prescribed bed rest, there is no clinical evidence of any physician prescribed bed rest, and the Veteran has not claimed otherwise.  Therefore, there is no adequate evidence of any "incapacitating episodes" as defined by VA and a higher rating under 38 C.F.R. § 4.71a, DC 5243 based on incapacitating episodes of IVDS is not warranted at any time during the claim period.  38 C.F.R. § 4.71a, DC 5243, Note (1) (2016).

In sum, the Board finds that the weight of the evidence does not demonstrate that the Veteran's degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy resulted in impairments that warrant a rating in excess of 10 percent prior to May 2, 2016 or a  rating in excess of 20 percent since May 2, 2016.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.71a, DCs 5235, 5243.

Radiculopathy of the Lower Extremities

The symptoms of the right and left lower extremity radiculopathy that have been reported by the Veteran include radiating pain, numbness, and tingling.  The examiner who conducted the May 2016 VA back examination concluded that there was moderate radiculopathy involving the sciatic nerve bilaterally.  In light of these findings, the Board finds that the symptoms of the Veteran's right and left lower extremity radiculopathy have most closely approximated the criteria for a 20 percent rating under DCs 8520, 8720 (reflective of moderate incomplete paralysis of the sciatic nerve) during the entire claim period and that a higher initial rating is not warranted at any time during the claim period.  See 38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.124a, DCs 8520, 8720.

Bilateral Hearing Loss

Impairment of auditory acuity (hearing loss) is evaluated pursuant to the provisions set forth at 38 C.F.R. § 4.85.  Under that regulation, an examination for hearing impairment must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. Examinations are to be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

To evaluate the degree of disability from defective hearing, the Rating Schedule establishes 11 auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  These are assigned based on a combination of the percent of speech discrimination and the puretone threshold average, as contained in a series of tables within the regulations.  38 C.F.R. § 4.85(b).  The "puretone threshold average" is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d) (2016).

Table VII, "Percentage Evaluations for Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poorer hearing.  The percentage evaluation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(e).

The regulatory provisions also provide two circumstances under which alternative tables can be employed.  One is where the puretone thresholds in any four of the five frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz are 55 decibels or greater.  The second is where puretone thresholds are 30 decibels or less at frequencies of 1,000 Hertz and below, and are 70 decibels or more at 2,000 Hertz.  See 38 C.F.R. § 4.86 (2016).

In connection with his claim, the Veteran underwent a VA audiological examination in December 2009 where he reported bilateral hearing loss.  The Veteran asserted that his hearing loss began during service and has worsened over time.  The Veteran reported difficulty understanding speech heard over the television, telephone, and in a business meeting.  

An audiological evaluation showed pure tone thresholds, in decibels, as follows:


	(CONTINUED ON NEXT PAGE)







HERTZ


500
1000
2000
4000
RIGHT
20
15
30
60
LEFT
25
25
45
80

The average puretone threshold was 39 decibels for the right ear and 55 decibels for the left ear.  Speech recognition was 90 percent correct in the right ear and 88 percent in the left ear.  The diagnosis was mild sloping to profound sensorineural hearing loss.  

The Veteran underwent a VA audiology examination in June 2013, where he reported that tinnitus was first noticed about one year ago.  He reported that he had difficulty hearing when others turned away from him, while watching television, and while talking on the telephone.  He reported that he was no longer working.  

An audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
20
15
30
50
LEFT
20
25
40
70

The average puretone threshold was 35 decibels for the right ear and 50 decibels for the left ear.  Speech recognition was 94 percent correct in the right ear and 86 percent in the left ear.  The examiner noted that there was no evidence of the presence of tinnitus; therefore, it is not likely related to the Veteran's military service.  The examiner reasoned that at the Veteran's 2009 VA medical examination, he denied having tinnitus at that time.  The examiner also noted that the during a routine VA evaluation in November 2010, the Veteran again denied having tinnitus at that time.    

The Veteran again, underwent a VA audiology examination in May 2016, where he reported having difficulty understanding speech if he is not facing the speaker.  He also reported that his television has to be at a loud volume.  

An audiological evaluation showed pure tone thresholds, in decibels, as follows:




HERTZ


500
1000
2000
4000
RIGHT
30
30
40
60
LEFT
40
35
50
75

The average puretone threshold was 45 decibels for the right ear and 58 decibels for the left ear.  Speech recognition was 92 percent correct in the right ear and 90 percent in the left ear.  The examiner determined a diagnosis of sensorineural hearing loss.  She opined that right ear hearing loss is least as likely as not caused by or a result of military exposure.  The examiner indicated that the effect of the Veteran's hearing loss on his occupation and daily activities was difficulty understanding speech if he is not facing the speaker.

Applying the facts in this case to the applicable legal criteria set forth above, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for bilateral hearing loss.

As set forth in detail above, the Veteran has undergone repeated audiometric examination to evaluate his bilateral hearing acuity.  The December 2009 VA audiometric examination showed that he had an average pure tone threshold of 39 decibels in the right ear with speech discrimination of 90 percent.  He had an average pure tone threshold of 55 decibels in the left ear with speech discrimination of 88 percent correct.  These examination results indicate that the Veteran's hearing loss was at Level II in both ears.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.  The Board has also considered the provisions of 38 C.F.R. § 4.86, but the results of this audiometric examination shows that the alternative table is not applicable.

The Board notes that his June 2013 and May 2016 examination results equate a noncompensable rating under Tables VI and VII.  At worst, as exhibited by the May 2016 audiometric results, the Veteran's hearing acuity was measured as an average pure tone threshold of 45 decibels in the right ear with speech discrimination of 92 percent and an average pure tone threshold of 58 decibels in the left ear with speech discrimination of 90 percent.  These examination results indicate that the Veteran's hearing loss was at Level I in the right ear and Level III in the left ear.  Under Tables VI and VII in the Rating Schedule, therefore, the criteria for a compensable rating have not been met with respect to these audiometric findings.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has carefully reviewed the remaining record in its entirety, but finds no other probative evidence of record showing that the Veteran's hearing loss disability is more severe for compensation purposes than demonstrated on the VA audiological evaluation discussed above.  Again, he has not contended otherwise nor has he alleged that his hearing acuity has worsened since he was lasted examined by VA.

The Board has also considered the evidence of record showing that the Veteran has difficulty discerning words in conversation, particularly when others are not facing him, as well as when watching television, and talking on the telephone.  Although the Board finds his statements to be credible, it finds that these factors do not provide a sufficient basis on which to award a compensable rating for bilateral hearing loss.  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992). 

In this case, as explained above, the numeric designations correlate to a noncompensable disability rating.   For these reasons and bases, the Board finds that the preponderance of the evidence is against a compensable schedular rating for bilateral hearing loss.

TDIU

VA disability ratings are based, as far as practicable, on the average impairment of earning capacity attributable to disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.10 (2016).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Id.

Where the schedular rating is less than total, a total disability rating may nonetheless be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disability; provided that, in pertinent part, if there is only one such disability, the disability shall be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability rated 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341(a), 4.16(a).

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Thus, in any case where the veteran is unemployable by reason of service-connected disabilities but has failed to meet the percentage standards discussed above, rating boards will submit the case to the Director, Compensation and Pension Service, for extra-schedular consideration under 38 C.F.R. § 4.16(b).

Entitlement to a total rating must be based solely on the impact of service-connected disabilities on the ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). Consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion.  Individual unemployability, however, must be determined without regard to any nonservice-connected disabilities or advancing age.  38 C.F.R. §§ 3.341(a), 4.16, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or maintain employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

Applying the criteria set forth above to the facts in this case, the Board finds that the preponderance of the evidence is against the claim for TDIU. The record shows that service connection is currently in effect for degenerative disc disease and spondylosis of the thoracolumbar spine rated as 20 percent disabling, radiculopathy of the right lower extremity rated as 20 percent disabling, radiculopathy of the left lower extremity rated as 20 percent disabling, type II diabetes mellitus rated as 20 percent disabling, hypertension rated as 10 percent disabling, arthritis of the foot rated as 10 percent disabling, coronary artery disease with history of myocardial infarction rated as 10 percent, bilateral hearing loss rated as zero percent disabling, hemorrhoids rated as zero percent disabling, scar on right elbow rated as zero percent disabling, disabling, and a surgical scar of the lumbar spine rated as zero percent disabling.  The Veteran has been in receipt of a combined disability rating of 80 percent since July 25, 2016.

The Board finds that the weight of the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.

The Board has carefully considered the October 2013 statement of the Veteran to the effect that he is unable to do any type of work and has limited mobility due to the pain and deterioration in his back, neck and shoulders.  In addition, the Board recognizes the Veteran experiences pain and functional loss as a result of his service-connected disabilities, as set forth above.  These ratings are, in themselves, recognition that the impairment associated with these disabilities impacts the Veteran's ability to obtain or maintain employment.  The ultimate question, however, is whether his service-connected disabilities, without regard to any nonservice-connected disabilities, prevent the Veteran from securing or following a substantially gainful occupation, including a sedentary position.  Van Hoose, 4 Vet. App. at 363.  As set forth above, the record contains no indication that they do.

While there is no medical opinion specifically addressing this question, the "applicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner."  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  In this case, the evidence of record does not support a finding that the Veteran's disabilities are of such severity so as to preclude him from substantially gainful employment, i.e., a job "that provides annual income that exceeds the poverty threshold for one person," given his educational and occupational experience, Faust v. West, 13 Vet. App. 342, 356 (2000).  

The Board has made this determination without detailed evidence as to the Veteran's educational and occupational background because, as noted, the Veteran submitted the TDIU claim form, which reported that he had completed high school and two years of college, and that he retired from the military with 30 years of service.  No other information regarding his employment history was provided.  In these circumstances, VA must make a decision based on the evidence of record, and that evidence does not reflect that the difficulties experienced by the Veteran as a result of his service-connected disabilities would render him unemployable.  It cannot be said based on the evidence that the Veteran could not work at a job consistent with his prior jobs and education, as the Veteran has not provided detailed information regarding his prior jobs and education.  Under 38 U.S.C.A. § 5107(a), a claimant has the responsibility to present and support a claim for VA benefits.  See Skoczen v. Shinseki, 564 F.3d 1319, 1323 (Fed. Cir. 2009) (the "support" requirement of section 5107(a) obligates the claimant to provide some evidentiary basis for his or her benefits claim).  For the above reasons, the Veteran has not done so here.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim of entitlement to TDIU.  The benefit-of-the-doubt doctrine is therefore not for application, and the claim must be denied. See 38 U.S.C.A. § 5107(b).

	

ORDER


Entitlement to a rating in excess of 10 percent for degenerative disc disease and spondylosis of the thoracolumbar spine, status post laminectomy, facetectomy and foraminotomy prior to May 2, 2016 and in excess of 20 percent thereafter is denied.

Entitlement to an initial rating in excess of 20 percent for radiculopathy of the left lower extremity, secondary to degenerative disc disease and spondylosis of the thoracolumbar spine is denied.

Entitlement an initial rating in excess of 20 percent for radiculopathy of the right lower extremity, secondary to degenerative disc disease and spondylosis of the thoracolumbar spine is denied.

Entitlement to a compensable disability rating for bilateral hearing loss is denied. 

Entitlement to a total disability rating based on individual unemployability (TDIU) is denied.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


